Citation Nr: 1044762	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-28 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for dental disability.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of July 2005 and February 2009 rating decisions of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2010, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.
The Veteran has submitted a notice of disagreement with the 
initial evaluation assigned for his service connected 
gastrointestinal disability.  In June 2010, the RO furnished a 
statement of the case (SOC).  To the Board's knowledge, the 
Veteran is not pursuing the above matter.  The Board therefore 
has limited its consideration to the issues listed on the title 
page. 

The issues of service connection for disabilities 
manifested by colds, allergies and rashes has been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1966 to 
February 1968.  

2.  The Veteran was awarded service connection of numerous teeth 
for treatment purposes and was authorized dental treatment by 
rating decision dated in August 1968, but failed to report for 
dental treatment.  

3.  The Veteran's current claim for service connection for a 
dental disability was received at the RO in November 2008.

4.  The Veteran does not have a dental disability resulting from 
combat wounds or service trauma.  

5.  The Veteran's current claimed dental disability, cavities, is 
not subject to service-connected compensation.  

6.  Depression did not originate in service or until years 
thereafter, and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dental disability, 
including for treatment purposes only, have not been met.  38 
U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161, 17.164 (2010).

2.  Depression was neither incurred in nor aggravated by service 
nor may depression be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  September 2004, June 2006, January 2009, and 
February 2010 letters explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The June 2006, January 2009, and February 2010 letters also 
informed the Veteran of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that notice 
in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination for the Veteran's psychiatric 
disability in March 2010.  This examination is adequate for 
rating purposes for this issue.  In this regard, it is noted that 
the examiner reviewed the Veteran's medical history and 
complaints, made clinical observations, and rendered opinions 
regarding whether the Veteran's depression was related to the 
Veteran's service-connected disability.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  An 
examination regarding the issue of service connection for dental 
disability is not necessary since, as will be detailed below, the 
Veteran has failed to state a claim upon which relief can be 
granted.  See VAOPGCPREC 5-2004.  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as such 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Dental Disability

Dental conditions will be service-connected under the following 
circumstances:

(a) Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161. (b) Each defective or missing tooth and each 
disease of the teeth and periodontal tissues will be considered 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service. When 
applicable, it will be determined whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. (c) In determining service 
connection, the condition of teeth and periodontal tissues at the 
time of entry into active duty will be considered. Treatment 
during service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of active 
service. (d) The following principles apply to dental conditions 
noted at entry and treated during service: (1) Teeth noted as 
normal at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service. (3) Teeth noted as carious but 
restorable at entry will not be service-connected on the basis 
that they were filled during service. However, new caries that 
developed 180 days or more after such a tooth was filled will be 
service-connected. (4) Teeth noted as carious but restorable at 
entry, whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active service. 
(5) Teeth noted at entry as non-restorable will not be service-
connected, regardless of treatment during service. (6) Teeth 
noted as missing at entry will not be service connected, 
regardless of treatment during service. (e) The following will 
not be considered service- connected for treatment purposes: (1) 
Calculus; (2) Acute periodontal disease; (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service. (f) Teeth 
extracted because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more of 
active service. 38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) 
and 38 CFR 17.93 to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in this 
section. (a) Class I: Those having a service-connected 
compensable dental disability or condition may be authorized any 
dental treatment indicated as reasonably necessary to maintain 
oral health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II: (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any other 
period of active military, naval, or air service of not less than 
180 days; (B) Application for treatment is made within 90 days 
after such discharge or release. (C) The certificate of discharge 
or release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination (including 
dental X-rays) and all appropriate dental treatment indicated by 
the examination to be needed, and (D) Department of Veterans 
Affairs dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran. (ii) Those veterans discharged from their final period 
of service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge or 
release from a prior period of active military service, may apply 
for treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 days 
from the date of their final discharge or release. (iii) If a 
disqualifying discharge or release has been corrected by 
competent authority, application may be made within 90 days after 
the date of correction. (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, naval 
or air service of not less than 180 days. (B) Application for 
treatment is made within one year after such discharge or 
release. (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran. (ii) Those veterans 
discharged from their final period of service before August 13, 
1981, who had reentered active military service within one year 
from the date of a prior discharge or release, may apply for 
treatment of service-connected noncompensable dental conditions 
relating to any such prior periods of service within one year of 
their final discharge or release. (iii) If a disqualifying 
discharge or release has been corrected by competent authority, 
application may be made within one year after the date of 
correction. (c) Class II (a): Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such service- connected noncompensable condition or 
disability. (d) Class II(b): Those having a service-connected 
noncompensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days may be authorized any treatment as reasonably 
necessary for the correction of such service- connected dental 
condition or disability. (e) Class II(c): Those who were 
prisoners of war for 90 days or more, as determined by the 
concerned military service department, may be authorized any 
needed dental treatment. (f) Class IIR (Retroactive): Any veteran 
who had made prior application for and received dental treatment 
from the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for such 
retroactive benefits is made within one year of April 5, 1983. 
(2) Existing Department of Veterans Affairs records reflect the 
prior denial of the claim. All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.

(g) Class III: Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV: Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to the 
100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V: A veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 may be authorized such dental 
services as are professionally determined necessary for any of 
the reasons enumerated in Sec. 17.47(g).

(j) Class VI: Any veterans scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment. 38 
C.F.R. § 17.161.

The Veteran asserts that he is entitled to service connection for 
a dental disability incurred, specifically dental caries 
(cavities) during service.  It is noted that he claimed service 
connection for dental disabilities soon after his discharge from 
service and that service connection was established for numerous 
teeth and he was found eligible for outpatient dental treatment.  
He failed to report for such treatment within three years and the 
eligibility is considered to have been abandoned.  
38 C.F.R. § 17.164.  

The regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth", see 38 C.F.R. § 
3.381(a), and teeth lost as a result of loss of substance of body 
of maxilla or mandible due to trauma or disease such as 
osteomyelitis, and not loss of the alveolar process as a result 
of periodontal disease. See 38 C.F.R. § 4.150; Simington v. West, 
11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental 
trauma, service connection may be considered solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. 
App. 352, 354 (1995).  
 
There is no allegation of dental trauma or that the Veteran is 
claiming service connection for a compensable disability in this 
case.  Thus, the Veteran does not have a Class I or Class II (a) 
service-connectable dental disorder.  As such, he is eligible for 
service connection for replaceable missing teeth for treatment 
purposes only.  

In examining whether the Veteran is entitled to service 
connection for treatment purposes only, the record reflects that 
the Veteran was discharged from service in February 1968 and, 
while he filed his initial, abandoned claim in a timely manner, 
he did not file his current claim for service connection for a 
dental disability until November 2008. Because the Veteran did 
not file a claim for service connection for a dental disability 
within one year of his separation from service, or within one 
year of April 5, 1983, his claim is not timely, and he is not 
entitled to service connection for treatment purposes.  

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder that 
applicable law and regulations allow.  As such, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service Connection for Depression

The Veteran contends that service connection is warranted for 
depression that originated during service.  He has testified at 
his hearing before the undersigned that his depression was caused 
when he was chased by military police, mistakenly believing them 
to be civilians who wished him harm.  After review of all of the 
evidence of record, the Board can find no basis for the 
establishment of service connection for depression.  In this 
regard, it is initially noted that STRs do not show a complaint 
or manifestation of depression.  While the Veteran has testified 
that he had symptoms of depression in service and in the years 
immediately thereafter, review of treatment records from an Air 
Force Base at which the Veteran worked as a civilian, dated from 
1983 to 1994, do not reflect any complaints of, or treatment for, 
a psychiatric disability.  Private treatment records show 
treatment for depression, including major depression, beginning 
in 1994.  Private and VA treatment records show near continuous 
treatment for depression thereafter.  No treatment records 
indicate that the depression has any relationship with the 
Veteran's period of active duty.  

An examination was conducted by VA in March 2010.  At that time, 
the examiner was asked to render an opinion regarding whether 
there was a relationship between the Veteran's service-connected 
gastrointestinal reflux disease (GERD) and his depression.  The 
examiner stated that it was less likely than not that the 
depression was related to GERD.  The rationale for the opinion 
was that the Veteran himself did not link the depression to any 
medical condition.  Rather the Veteran related it to an incident 
that occurred during service.  The examiner went on to state that 
it was as likely as not that the depression had a genetic and 
environmental basis, and it would not be determined without 
resort to mere speculation to what extent his current depression 
is due to service-related events, to genetics, current medical 
condition (including cardiovascular risks) or other 
developmental/environmental factors.  

After review of the record, the Board can find no basis for the 
establishment of service connection for depression.  The Veteran 
has testified that he was depressed during service and 
thereafter.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when either a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis, or where lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (2007).  The record does not include references to 
depression while he was on active duty or in any of the medical 
records in the years immediately subsequent to service.  The lack 
of complaints of depression in contemporaneous medical records 
casts doubt on the credibility of the Veteran's testimony, when 
considered in conjunction with the fact that the first 
demonstration of depression dates from 1994, many years after 
service.  The absence of clinical treatment records for over 25 
years after active duty is probative evidence against continuity 
of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991); Maxson V. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir 2000).  Additionally, there is no competent 
evidence of a relationship between the Veteran's depression and 
service or to a service connected disability.  The Veteran's own 
opinion on the matter is not competent, as the matter of whether 
a nonobservable disease such as psychiatric illness, which can be 
multifactorial in origin (and in fact is, in this case), is far 
beyond the realm of lay expertise.  The only medical opinion of 
record relates the depression to other factors such as genetics, 
a medical condition such as cardiovascular risks or developmental 
or environmental factors.  Thus, the Board finds that the lay and 
medical evidence that is of record weighs against the claim for 
service connection for depression and the claim must be denied.  


ORDER

Service connection for dental disability is denied.  

Service connection for depression is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


